Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 02/25/2022.
Claim 1 has been amended. 
Claims 1-4, 10-11 are pending in the instant application.
Claims 10-11 have been previously withdrawn.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SIMONE et al (“Ride the Green Light”: Indocyanine Green–marked Off-clamp Robotic Partial Nephrectomy for Totally Endophytic Renal Masses. EUROPEAN UROLOGY 75 (2 019) 10 0 8 – 1014; available online September 24, 2018).
SIMONE teaches a mixture composition comprised of: indocyanine green and lipiodol-ethanol mixture for tumor detection/visualization (see abstract and pg. 1009, 1st col).
The reference does not specifically teach adding the ingredients in the exact same amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such optimization of the visualization/marking of a specific area.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Note, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this instance, it appears the prior art’s composition has all the ingredients as claimed by Applicant.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG et al (US 2010/0041744) in view of KAKLAMANI et al (Epirubicin Versus Doxorubicin: Which Is the Anthracycline of Choice for the Treatment of Breast Cancer? Clinical Breast Cancer Supplement April 2003). 
CHUNG teaches a composition for transcatheter arterial chemoembolization (“TACE”; see abstract and [0001]) to treat hepatoma and other tumors (see [0002]) comprising of: a drug molecule, such as paclitaxel ([0008]) or doxorubicin (see [0003]), which are chemotherapy drugs; and an iodinated oil injection, such as Lipiodol (see [0005]; [0020]), wherein the drug molecule has a concentration of 0.0001-10mg/mL (see [0022]), such as 0.5 mg/mL (see [0028]). Additional limitations include: about 35-45% of iodine content in the oil (see [0021]); ethanol (see [0033]; and claim 46), which prevents paclitaxel precipitation (see [0032]) or can be an aqueous medium for doxorubicin (see [0005]); composition is stable and can be stored for a long period of time (see [0016]; [0034]); dosage too high can precipitate and anticancer activity is too low if dosage is too low (see [0022]); using a sonicator and raising temperature to 35-45°C to speed up solubilization/reaction (see [0024]).
CHUNG does teach the prior art had used chemotherapy drugs, such as doxorubicin, but does not explicitly teach using an analog chemotherapy drug of doxorubicin, such as epirubicin.
KAKLAMANI teaches epirubicin and doxorubicin are the cancer drugs from the same class called anthracycline (see abstract), used for the same treatment with similar treatment results (see pg. 32, under Conclusion).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a chemo drug, such as epirubicin, in place of doxorubicin. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because both drugs are functional equivalents of chemotherapy drugs from the same chemotherapy class called anthracycline.
The reference does not specifically teach adding the ingredients in the exact same amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as dosage strength, stability, solubility, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Note, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this instance, it appears the prior art’s composition has all the ingredients as claimed by Applicant.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG et al (US 2010/0041744) in view of KATO (The use of indocyanine green lymphography for the treatment of postoperative chylothorax with lipiodol lymphangiography in a 2-year-old child. Journal of Pediatric Surgery Case Reports 23 (2017) 46-49) and SIMONE et al (“Ride the Green Light”: Indocyanine Green–marked Off-clamp Robotic Partial Nephrectomy for Totally Endophytic Renal Masses. EUROPEAN UROLOGY 75 (2 019) 10 0 8 – 1014; available online September 24, 2018).
As discussed above, CHUNG teaches a composition for transcatheter arterial chemoembolization (“TACE”; see abstract and [0001]) to treat hepatoma and other tumors (see [0002]) comprising of: a drug molecule, such as paclitaxel ([0008]) or doxorubicin (see [0003]), which are chemotherapy drugs; and an iodinated oil injection, such as Lipiodol (see [0005]; [0020]), wherein the drug molecule has a concentration of 0.0001-10mg/mL (see [0022]), such as 0.5 mg/mL (see [0028]). Additional limitations include: about 35-45% of iodine content in the oil (see [0021]); ethanol (see [0033]; and claim 46), which prevents paclitaxel precipitation (see [0032]) or can be an aqueous medium for doxorubicin (see [0005]); composition is stable and can be stored for a long period of time (see [0016]; [0034]); dosage too high can precipitate and anticancer activity is too low if dosage is too low (see [0022]); using a sonicator and raising temperature to 35-45°C to speed up solubilization/reaction (see [0024]). Note, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this instance, it appears the prior art’s composition has all the ingredients as claimed by Applicant.
CHUNG does not teach using indocyanine green.
KATO teaches the prior art had known of using lipiodol with indocyanine green (ICG) for the treatment of postoperative chylothorax (see title and abstract), wherein ICG significantly contributed not only to intraoperative detection of the inguinal lymph nodes but also to postoperative early detection of lymphedema caused by this procedure.
SIMONE teaches a mixture composition comprised of: indocyanine green and lipiodol-ethanol mixture for tumor detection/visualization (see abstract and pg. 1009, 1st col).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate indocyanine green using CHUNG’s method. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow treatment/detenction of postoperative chylotorax or tumors and would require less injections, because both dye and oil are combined, and reasonably would have expected success because the prior art had used indocyanine green with iodinated oil, such as lipiodol.
The reference does not specifically teach adding the ingredients in the exact same amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as dosage strength, stability, solubility, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG et al (US 2010/0041744) in view of CASANOVA YEPES et al (US 2014/0099377) as evidenced by WIKIPEDIA (https://en.wikipedia.org/ wiki/Pressure_reactor#Standard_glass_pressure_reactor (downloaded on 04/24/2021).
As discussed above, As discussed above, CHUNG teaches a composition for transcatheter arterial chemoembolization (“TACE”; see abstract and [0001]) to treat hepatoma and other tumors (see [0002]) comprising of: a drug molecule, such as paclitaxel ([0008]) or doxorubicin (see [0003]), which are chemotherapy drugs; and an iodinated oil injection, such as Lipiodol (see [0005]; [0020]), wherein the drug molecule has a concentration of 0.0001-10mg/mL (see [0022]), such as 0.5 mg/mL (see [0028]). Additional limitations include: about 35-45% of iodine content in the oil (see [0021]); ethanol (see [0033]; and claim 46), which prevents paclitaxel precipitation (see [0032]) or can be an aqueous medium for doxorubicin (see [0005]); composition is stable and can be stored for a long period of time (see [0016]; [0034]); dosage too high can precipitate and anticancer activity is too low if dosage is too low (see [0022]); using a sonicator and raising temperature to 35-45°C to speed up solubilization/reaction (see [0024]). Note, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this instance, it appears the prior art’s composition has all the ingredients as claimed by Applicant.
CHUNG does not teach steps of increasing pressure and depressurizing, to make the composition. Note, these steps are conducted using a high-pressure reactor (see Applicant’s specification at [0066]-[0069]) to speed up the reaction/solubilization, wherein CHUNG is using a sonicator and raising the temperature to 35-45°C to speed up the reaction/solubilization.
CASANOVA teaches the prior art had known of using reactor that operates at high pressure, which reads on high-pressure reactor, to make drug composition. Additional disclosures include: pressure and temperature.
WIKIPEDIA teaches the basic about pressure reactors, such as increasing temperature to speed up desired reaction (see pg. 1).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using a high-pressure reactor. The person of ordinary skill in the art would have been motivated to make those modifications, because it can increase temperature and speed up the solubilization of the drug, and reasonably would have expected success because CHUNG teaches using heat to increase the solubilization reaction.
The references do not specifically teach steps of using the high-pressure reactor, such as temperature, pressure, etc. as claimed by Applicant.  The steps of using a high-pressure reactor is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal steps in using a high-pressure reactor in order to best achieve the desired results, a fast reaction/solubilization to make the composition.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of using a high-pressure reactor would have been obvious at the time of Applicant's invention.
The reference does not specifically teach adding the ingredients in the exact same amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as dosage strength, stability, solubility, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Response to Arguments
	Applicant argues that the ICG should be injected prior to the lipiodol. Therefore, there is a definite sequence between the ICG injection and the lipiodol injection, that is, two (at least) injections are necessary. In other words, a composition containing the ICG and lipiodol fails to allow the treatment of postoperative chylothorax. Further, even if a modification is made by those skilled in the art to incorporate ICG using the method of CHUNG, the composition of ICG and lipiodol will be injected subcutaneously or injected directly to the exposed lymph node given the teachings of KATO.
	The Examiner finds this argument unpersuasive, because SIMONE teaches the prior art had known of using mixtures of ICG and lipiodol.


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618